


110 HR 1177 IH: Sole Community Hospital Preservation

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1177
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Tanner (for
			 himself and Mr. Graves) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committee on Energy and
			 Commerce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to extend
		  and improve protections for sole community hospitals under the Medicare
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Sole Community Hospital Preservation
			 Act of 2007.
		2.Permanent hold
			 harmless for sole community hospitals under the prospective payment system for
			 hospital outpatient department services under the Medicare
			 programSection 1833(t)(7)(D)
			 of the Social Security Act (42 U.S.C. 1395l(t)(7)(D)) is amended by adding at
			 the end the following new clause:
			
				(iii)Permanent hold
				harmless for sole community hospitalsIn the case of a sole community hospital
				(as defined in section 1886(d)(5)(D)(iii)), for covered OPD services furnished
				after December 31, 2007, for which the PPS amount is less than the pre-BBA
				amount, the amount of payment under this subsection shall be increased by the
				amount of such
				difference.
				.
		3.Rebasing for sole
			 community hospitals
			(a)Rebasing
			 permittedSection 1886(b)(3)
			 of the Social Security Act (42 U.S.C. 1395ww(b)(3)) is amended by adding at the
			 end the following new subparagraph:
				
					(L)(i)For cost reporting periods beginning on or
				after October 1, 2007, in the case of a sole community hospital there shall be
				substituted for the amount otherwise determined under subsection (d)(5)(D)(i)
				of this section, if such substitution results in a greater amount of payment
				under this section for the hospital—
							(I)with respect to discharges occurring in
				fiscal year 2008, 75 percent of the subsection (d)(5)(D)(i) amount (as
				described in subparagraph (I)(i)(I)) and 25 percent of the subparagraph (L)
				rebased target amount (as defined in clause (ii));
							(II)with respect to discharges occurring in
				fiscal year 2009, 50 percent of the subsection (d)(5)(D)(i) amount and 50
				percent of the subparagraph (L) rebased target amount;
							(III)with respect to discharges occurring
				in fiscal year 2010, 25 percent of the subsection (d)(5)(D)(i) amount and 75
				percent of the subparagraph (L) rebased target amount; and
							(IV)with respect to discharges occurring after
				fiscal year 2010, 100 percent of the subparagraph (L) rebased target
				amount.
							(ii)For purposes of this subparagraph, the
				subparagraph (L) rebased target amount has the meaning given the
				term target amount in subparagraph (C), except that—
							(I)there shall be substituted for the base
				cost reporting period the 12-month cost reporting period beginning during
				fiscal year 2000 or 2001, whichever results in the greater amount of payment
				under this section for the hospital;
							(II)any reference in subparagraph (C)(i) to the
				first cost reporting period described in such subparagraph is
				deemed a reference to the first cost reporting period beginning on or after
				October 1, 2007; and
							(III)the applicable percentage increase shall
				only be applied under subparagraph (C)(iv) for discharges occurring in fiscal
				years beginning with fiscal year
				2008.
							.
			(b)Conforming
			 amendmentsSuch section is further amended—
				(1)in
			 subparagraph (C), in the matter preceding clause (i), by striking
			 subparagraph (I) and inserting subparagraphs (I) and
			 (L); and
				(2)in subparagraph
			 (I)(i)—
					(A)in the matter
			 preceding subclause (I), by striking For and inserting
			 Subject to subparagraph (L), for; and
					(B)in subclause (I),
			 by inserting and subparagraph (L) after referred to in
			 this clause.
					
